Exhibit 10.1

[Dealer]

May [__], 2020                        

To: RealPage, Inc.

2201 Lakeside Blvd.

Richardson, TX 75082-4305

Attention:              [__________]

Telephone No.:     [__________]

Facsimile No.:      [__________]

Re: [Base][Additional] Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
[Dealer] (“Dealer”) and RealPage, Inc., a Delaware corporation (“Counterparty”)
as of the Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. Each party further agrees that this Confirmation together with
the Agreement evidence a complete binding agreement between Counterparty and
Dealer as to the subject matter and terms of the Transaction to which this
Confirmation relates, and shall supersede all prior or contemporaneous written
or oral communications with respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Prospectus dated May
[___], 2020, as supplemented by the Prospectus Supplement dated May [__], 2020
(as so supplemented, the “Prospectus”) relating to the [__% Convertible Senior
Notes due 2025 (as originally issued by Counterparty, the “Convertible Notes”
and each USD 1,000 principal amount of Convertible Notes, a “Convertible Note”)
issued by Counterparty in an aggregate initial principal amount of USD
[300,000,000] (as increased by [up to]1 an aggregate principal amount of USD
[45,000,000] [if and to the extent that]2[pursuant to the exercise by]3 the
Underwriters (as defined herein) [exercise]4[of]5 their option to purchase
additional Convertible Notes pursuant to the Underwriting Agreement (as defined
herein)) pursuant to an Indenture [to be]6 dated [__________], 2020 (the “Base
Indenture”), as supplemented by a Supplemental Indenture thereto to be dated
[__________], 2020 (the “Supplemental Indenture”), between Counterparty and U.S.
Bank National Association, as trustee (the Base Indenture as so supplemented,
the “Indenture”). In the event of any inconsistency between the terms defined in
the Prospectus, the Indenture and this Confirmation, this Confirmation shall
govern. The parties acknowledge that this Confirmation is entered into on the
date hereof with the understanding that (i) definitions set forth in the
Indenture which are also defined herein by reference to the Indenture and
(ii) sections of the Indenture that are referred to herein will conform to the
descriptions thereof in the Prospectus. If any such definitions in the Indenture
or any such sections of the Indenture differ from the descriptions thereof in
the Prospectus, the descriptions thereof in the Prospectus will govern for
purposes of this Confirmation. The parties further acknowledge that the
Supplemental Indenture section numbers used herein are based on the [draft of
the Supplemental Indenture last reviewed by Dealer as of the date of this
Confirmation, and if any such section numbers are changed in the Supplemental
Indenture as executed, the parties will amend this Confirmation in good faith to
preserve the intent of the parties]7[Supplemental Indenture as executed]8.
Subject to the foregoing, references to the Base Indenture or Supplemental
Indenture herein are references to the Base Indenture or Supplemental Indenture,
as the case may be, as in effect on the date of its execution, and if either the
Base Indenture or the Supplemental Indenture is amended or supplemented
following

 

1 

Include in the Base Call Option Confirmation.

2 

Include in the Base Call Option Confirmation.

3 

Include in the Additional Call Option Confirmation.

4 

Include in the Base Call Option Confirmation.

5 

Include in the Additional Call Option Confirmation.

6 

Insert if Indenture is not completed at the time of the Confirmation.

7 

Include in the Base Call Option Confirmation. Include in the Additional Call
Option Confirmation if it is executed before closing of the base deal.

8 

Include in the Additional Call Option Confirmation, but only if the Additional
Call Option Confirmation is executed after closing of the base deal.



--------------------------------------------------------------------------------

such date (other than any amendment or supplement (x) pursuant to Section [__]9
of the Supplemental Indenture that, as determined by the Calculation Agent,
conforms the Supplemental Indenture to the description of Convertible Notes in
the Prospectus or (y) pursuant to Section [__]10 of the Supplemental Indenture,
subject, in the case of this clause (y), to the second paragraph under “Method
of Adjustment” in Section 3), any such amendment or supplement will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing. For the purposes of the Equity Definitions, the Transaction shall be
deemed to be a Share Option Transaction.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form but without
any Schedule except for (a) the election of the laws of the State of New York as
the governing law (without reference to choice of law doctrine) and the election
of USD as the Termination Currency; [and] (b)(i) the election that the “Cross
Default” provisions of Section 5(a)(vi) of the Agreement shall apply to Dealer
with a “Threshold Amount” of three percent of the shareholders’ equity of
[Dealer] [Dealer parent]; provided that “Specified Indebtedness” shall not
include obligations in respect of deposits received in the ordinary course of
Dealer’s banking business, (ii) the phrase “or becoming capable at such time of
being declared” shall be deleted from clause (1) of such Section 5(a)(vi) and
(iii) the following language shall be added to the end thereof “Notwithstanding
the foregoing, a default under subsection (2) hereof shall not constitute an
Event of Default if (x) the default was caused solely by error or omission of an
administrative or operational nature; (y) funds were available to enable the
party to make the payment when due; and (z) the payment is made within two Local
Business Days of such party’s receipt of written notice of its failure to pay.”

In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement. If there exists any ISDA Master Agreement between Dealer and
Counterparty or any confirmation or other agreement between Dealer and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Counterparty, then notwithstanding anything to the contrary
in such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Dealer and Counterparty are parties, the Transaction shall
not be considered a Transaction under, or otherwise governed by, such existing
or deemed ISDA Master Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms.

 

Trade Date:

   May [___], 2020

Effective Date:

   The second Exchange Business Day immediately prior to the Premium Payment
Date

Option Style:

   “Modified American”, as described under “Procedures for Exercise” below

 

 

9 

Include cross-reference to Supplemental Indenture section permitting amendments
without holder consent to conform the Supplemental Indenture to the Description
of Notes.

10 

Include cross-reference to Supplemental Indenture section relating to Merger
Events.

 

2



--------------------------------------------------------------------------------

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The common stock of Counterparty, par value USD 0.001 per share (Exchange
symbol “RP”).

Number of Options:

   [________]12. For the avoidance of doubt, the Number of Options shall be
reduced by any Options exercised by Counterparty. In no event will the Number of
Options be less than zero.

Applicable Percentage:

   [__]%

Option Entitlement:

   A number equal to the product of the Applicable Percentage and [______]13.

Strike Price:

   USD [______]

Cap Price:

   USD [______]

Premium:

   USD [______]

Premium Payment Date:

   [__________], 2020

Exchange:

   The NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words “United States” before the word “exchange” in the tenth
line of such section.

Excluded Provisions:

   Section [___]14 and Section [___]15 of the Supplemental Indenture.

Procedures for Exercise.

  

Conversion Date:

   With respect to any conversion of a Convertible Note (other than (1) any
conversion of Convertible Notes with a Conversion Date occurring prior to the
Free Convertibility Date, (2) any conversion of Convertible Notes occurring on
or after the Free Convertibility Date in connection with a “Make-Whole
Fundamental Change” (as defined in the Supplemental Indenture) and (3) any
conversion of Convertible Notes occurring on or after the Free Convertibility
Date in connection with a “Redemption Notice” (as defined in the Supplemental

 

 

12 

For the Base Call Option Confirmation, this is equal to the number of
Convertible Notes in principal amount of $1,000 initially issued on the closing
date for the Convertible Notes. For the Additional Call Option Confirmation,
this is equal to the number of additional Convertible Notes in principal amount
of $1,000.

13 

Insert the initial Conversion Rate for the Convertible Notes.

14 

Include cross-reference to section(s) of the Supplemental Indenture containing
discretionary adjustments to the Conversion Rate by Counterparty.

15 

Include cross-reference to Supplemental Indenture section(s) dealing with
make-whole adjustments to the Conversion Rate.

 

3



--------------------------------------------------------------------------------

   Indenture) (any such conversion described in (1), (2) or (3) above, an “Early
Conversion”), to which the provisions of Section 9(i)(i) of this Confirmation
shall apply), the date on which the Holder (as such term is defined in the
Supplemental Indenture) of such Convertible Note satisfies all of the
requirements for conversion thereof as set forth in Section [___]16 of the
Supplemental Indenture; provided that if Counterparty has not delivered to
Dealer a related Notice of Exercise, then in no event shall a Conversion Date be
deemed to occur hereunder (and no Option shall be exercised or deemed to be
exercised hereunder) with respect to any surrender of a Convertible Note for
conversion in respect of which Counterparty has elected to designate a financial
institution for exchange in lieu of conversion of such Convertible Note pursuant
to Section [___]17 of the Supplemental Indenture.

Free Convertibility Date:

   February 15, 2025

Expiration Time:

   The Valuation Time

Expiration Date:

   May 15, 2025, subject to earlier exercise.

Multiple Exercise:

   Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:

   Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion
Date occurring on or after the Free Convertibility Date, in respect of which a
Notice of Conversion that is effective as to Counterparty has been delivered by
the relevant converting Holder, a number of Options equal to [(i)] the number of
Convertible Notes in denominations of USD 1,000 as to which such Conversion Date
has occurred [minus (ii) the number of Options that are or are deemed to be
automatically exercised on such Conversion Date under the Base Call Option
Transaction Confirmation letter agreement dated [__________], 2020 between
Dealer and Counterparty (the “Base Call Option Confirmation”),]18 shall be
deemed to be automatically exercised; provided that such Options shall be
exercised or deemed exercised only if Counterparty has provided a Notice of
Exercise to Dealer in accordance with “Notice of Exercise” below.   
Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in

 

 

16 

Include cross-reference to section(s) of the Supplemental Indenture setting
forth the requirements for conversion of the Convertible Notes.

17 

Include cross-reference to section of the Supplemental Indenture containing
provisions for exchange in lieu of conversion.

18 

Include for Additional Call Option Confirmation only.

 

4



--------------------------------------------------------------------------------

        order to exercise any Options relating to Convertible Notes with a
Conversion Date occurring on or after the Free Convertibility Date, Counterparty
must notify Dealer in writing (which, for the avoidance of doubt, may be by
email) before 5:00 p.m. (New York City time) on the Scheduled Valid Day
immediately preceding the Expiration Date specifying the number of such Options;
provided that, notwithstanding the foregoing, such notice (and the related
exercise of Options hereunder) shall be effective if given after the applicable
notice deadline specified above but prior to 5:00 P.M., New York City time, on
the fifth Exchange Business Day following such notice deadline, in which event
the Calculation Agent shall have the right to adjust Dealer’s delivery
obligation hereunder and the Settlement Date in a commercially reasonable
manner, with respect to the exercise of such Options, as appropriate to reflect
the additional commercially reasonable costs (limited to losses as a result of
hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities, with such adjustments made assuming that
Dealer maintains commercially reasonable hedge positions (including the
unwinding of any hedge position), solely resulting from Dealer not having
received such notice prior to such notice deadline (it being understood that the
adjusted delivery obligation described in the preceding proviso can never be
less than zero and can never require any payment by Counterparty); provided
further that if the Relevant Settlement Method for such Options is (x) Net Share
Settlement and the Specified Cash Amount (as defined below) is not USD 1,000,
(y) Cash Settlement or (z) Combination Settlement, Dealer shall have received a
separate notice (the “Notice of Final Settlement Method”) (which, for the
avoidance of doubt, may be by email) in respect of all such Convertible Notes
before 5:00 p.m. (New York City time) on the Free Convertibility Date specifying
(1) the Relevant Settlement Method for such Options, and (2) if the settlement
method for the related Convertible Notes is not Settlement in Shares or
Settlement in Cash (each as defined below), the fixed amount of cash per
Convertible Note that Counterparty has elected to deliver to Holders (as such
term is defined in the Supplemental Indenture) of the related Convertible Notes
(the “Specified Cash Amount”). If Counterparty fails to timely provide such
Notice of Final Settlement Method, it shall be deemed to have provided a Notice
of Final Settlement Method indicating that the Relevant Settlement Method is Net
Share Settlement and that the settlement method for the related Convertible
Notes is the Default Settlement Method (as defined below). If Counterparty
elects a Relevant Settlement Method other than Net Share Settlement in the
Notice of Final Settlement Method, the Notice of Final Settlement Method shall
contain a written representation by Counterparty to Dealer that (i)

 

5



--------------------------------------------------------------------------------

   Counterparty is not, on the date of the Notice of Final Settlement Method, in
possession of any material non-public information with respect to Counterparty
or the Shares or (ii) such election has been made pursuant to a plan in
compliance with the requirements of paragraphs (c)(1)(i)(A) and (B) of rule
10b5-1 under the Exchange Act (“Rule 10b5-1”) entered into by Counterparty at a
time when Counterparty was not in possession of any material non-public
information with respect to Counterparty or the Shares.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its commercially reasonable
discretion.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety
by the following:    “‘Market Disruption Event’ means, in respect of a Share,
(i) a failure by the primary United States national or regional securities
exchange or market on which the Shares are listed or admitted for trading to
open for trading during its regular trading session or (ii) the occurrence or
existence prior to 1:00 p.m. (New York City time) on any Scheduled Valid Day for
the Shares for more than one half-hour period in the aggregate during regular
trading hours of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the relevant stock exchange or
otherwise) in the Shares or in any options contracts or futures contracts on any
Related Exchange relating to the Shares.”

Settlement Terms.

  

Settlement Method:

   For any Option, Net Share Settlement; provided that if the Relevant
Settlement Method set forth below for such Option is not Net Share Settlement,
then the Settlement Method for such Option shall be such Relevant Settlement
Method, but only if Counterparty shall have notified Dealer of the Relevant
Settlement Method in the Notice of Final Settlement Method for such Option.

Relevant Settlement Method:

   In respect of any Option:   

(i) if Counterparty has elected (or, in the case of the Default Settlement
Method, is deemed to have elected) to settle its conversion obligations in
respect of the related Convertible Note (A) entirely in Shares pursuant to
Section [__]19 of the Supplemental Indenture (together with cash in lieu of
fractional Shares) (such settlement

 

 

19 

Include cross-reference to section of the Supplemental Indenture containing
provisions for full physical settlement of the Convertible Notes.

 

6



--------------------------------------------------------------------------------

        method, “Settlement in Shares”), (B) in a combination of cash and Shares
pursuant to Section [__]20 of the Supplemental Indenture with a Specified Cash
Amount less than USD 1,000 (such settlement method, “Low Cash Combination
Settlement”) or (C) in a combination of cash and Shares pursuant to Section
[__]21 of the Supplemental Indenture with a Specified Cash Amount equal to
USD 1,000 (such settlement method, the “Default Settlement Method”), then, for
each of the cases in clause (A) (Settlement in Shares), clause (B) (Low Cash
Combination Settlement) and clause (C) (Default Settlement Method), the Relevant
Settlement Method for such Option shall be Net Share Settlement;    (ii) if
Counterparty has elected to settle its conversion obligations in respect of the
related Convertible Note in a combination of cash and Shares pursuant to Section
[__]22 of the Supplemental Indenture with a Specified Cash Amount greater than
USD 1,000, then the Relevant Settlement Method for such Option shall be
Combination Settlement; and    (iii) if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Note entirely in
cash pursuant to Section [__]23 of the Supplemental Indenture (such settlement
method, “Settlement in Cash”), then the Relevant Settlement Method for such
Option shall be Cash Settlement.    Net Share Settlement: If Net Share
Settlement is applicable to any Option exercised or deemed exercised hereunder,
Dealer will deliver to Counterparty, on the relevant Settlement Date for each
such Option, a number of Shares (the “Net Share Settlement Amount”) equal to the
sum, for each Valid Day during the Settlement Averaging Period for each such
Option, of (i) (a) the Daily Option Value for such Valid Day, divided by (b) the
Relevant Price on such Valid Day, divided by (ii) the number of Valid Days in
the Settlement Averaging Period; provided that in no event shall the Net Share
Settlement Amount for any Option exceed a number of Shares equal to the
Applicable Limit for such Option divided by the Applicable Limit Price on the
Settlement Date for such Option.   

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Share

 

 

20 

Include cross-reference to section of the Supplemental Indenture containing
provisions for combination settlement of the Convertible Notes.

21 

Include cross-reference to section of the Supplemental Indenture containing
provisions for combination settlement of the Convertible Notes.

22 

Include cross-reference to section of the Supplemental Indenture containing
provisions for combination settlement of the Convertible Notes.

23 

Include cross-reference to section of the Supplemental Indenture containing
provisions for cash settlement of the Convertible Notes.

 

7



--------------------------------------------------------------------------------

   Settlement Amount valued at the Relevant Price for the last Valid Day of the
Settlement Averaging Period.

Combination Settlement:

   If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:   

(i) cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and

  

(ii)  Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;

   provided that in no event shall the sum of (x) the Combination Settlement
Cash Amount for any Option and (y) the Combination Settlement Share Amount for
such Option multiplied by the Applicable Limit Price on the Settlement Date for
such Option, exceed the Applicable Limit for such Option.    Dealer will pay
cash in lieu of delivering any fractional Shares to be delivered with respect to
any Combination Settlement Share Amount valued at the Relevant Price for the
last Valid Day of the Settlement Averaging Period.

Cash Settlement:

   If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an

 

8



--------------------------------------------------------------------------------

   amount of cash (the “Cash Settlement Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of (i) the
Daily Option Value for such Valid Day, divided by (ii) the number of Valid Days
in the Settlement Averaging Period; provided that in no event shall the Cash
Settlement Amount for any Option exceed the Applicable Limit for such Option.   
Daily Option Value: For any Valid Day, an amount equal to (i) the Option
Entitlement on such Valid Day, multiplied by (ii) (A) the lesser of the Relevant
Price on such Valid Day and the Cap Price, less (B) the Strike Price on such
Valid Day; provided that if the calculation contained in clause (ii) above
results in a negative number, the Daily Option Value for such Valid Day shall be
deemed to be zero. In no event will the Daily Option Value be less than zero.

Applicable Limit:

   For any Option, an amount of cash equal to the Applicable Percentage
multiplied by the excess of (i) the aggregate of (A) the amount of cash, if any,
paid to the Holder of the related Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if any, delivered to the Holder
of the related Convertible Note upon conversion of such Convertible Note
multiplied by the Applicable Limit Price on the Settlement Date for such Option,
over (ii) USD 1,000. Counterparty shall notify Dealer (which notice may, for the
avoidance of doubt, be by email) of such amount of cash, if any, and number of
Shares, if any, prior to the Settlement Date.

Applicable Limit Price:

   On any day, the opening price as displayed under the heading “Op” on
Bloomberg page RP <equity> (or any successor thereto).

Valid Day:

   A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange or, if the Shares are not then
listed on the Exchange, on the principal other United States national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a United States national or regional securities
exchange, on the principal other market on which the Shares are then listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Valid Day” means a Business Day.

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.

Business Day:

   Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

 

9



--------------------------------------------------------------------------------

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page RP <equity> AQR (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening time of the Exchange to the Scheduled Closing Time of
the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable at such time, the market value of one Share on such Valid Day, as
determined by the Calculation Agent in a commercially reasonable manner using,
if practicable, a volume-weighted average method). The Relevant Price will be
determined without regard to after-hours trading or any other trading outside of
the regular trading session trading hours.

Settlement Averaging Period:

   For any Option and regardless of the Settlement Method applicable to such
Option, the 40 consecutive Valid Days commencing on, and including, the 41st
Scheduled Valid Day immediately prior to the Expiration Date.

Settlement Date:

   For any Option, the second Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.

Settlement Currency:

   USD

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

Representation and Agreement:

  

Notwithstanding anything to the contrary in the Equity Definitions (including,
but not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

3. Additional Terms applicable to the Transaction.   

Adjustments applicable to the Transaction:

  

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Supplemental Indenture to the “Conversion Rate” or the composition of a “unit of

 

10



--------------------------------------------------------------------------------

   Reference Property” or to any “Last Reported Sale Price,” “Daily VWAP,”
“Daily Conversion Value” or “Daily Settlement Amount” (each as defined in the
Supplemental Indenture). For the avoidance of doubt, Dealer shall not have any
delivery or payment obligation hereunder, and no adjustment shall be made to the
terms of the Transaction, on account of (x) any distribution of cash, property
or securities by Counterparty to holders of the Convertible Notes (upon
conversion or otherwise) or (y) any other transaction in which holders of the
Convertible Notes are entitled to participate, in each case, in lieu of an
adjustment under the Supplemental Indenture of the type referred to in the
immediately preceding sentence (including, without limitation, pursuant to [the
[__] sentence of the [__] paragraph of Section [__] of the Supplemental
Indenture]24 or [the [__] sentence of Section [__] of the Supplemental
Indenture]25).

Method of Adjustment:

   Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions (and, for the avoidance of doubt,
subject to Section 9(x) of this Confirmation, in lieu of any adjustments
pursuant to Section 11.2(c) of the Equity Definitions), upon any Potential
Adjustment Event, the Calculation Agent shall make a corresponding adjustment in
respect of any adjustment to the Convertible Notes under the Supplemental
Indenture to any one or more of the Strike Price, Number of Options and Option
Entitlement.    Notwithstanding the foregoing and “Consequences of Merger Events
/ Tender Offers” below:   

(i) if the Calculation Agent in good faith and in a commercially reasonable
manner disagrees with any adjustment to the Convertible Notes that involves an
exercise of discretion by Counterparty or its board of directors (including,
without limitation, pursuant to Section [___]26 of the Supplemental Indenture,
Section [__]27 of the Supplemental Indenture or any supplemental indenture
entered into thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine in good
faith and in a commercially reasonable manner the adjustment to be made to

 

 

24 

Include cross reference to provision in the Supplemental Indenture providing for
pass-through of Distributed Property, at the same time as it is received by
holders of the Shares, in lieu of a Conversion Rate adjustment.

25 

Include cross reference to provision in the Supplemental Indenture providing for
pass-through of cash, at the same time as it is received by holders of the
Shares, in lieu of a Conversion Rate adjustment.

26 

Include cross-reference to specific paragraph of the section of the Supplemental
Indenture providing for adjustments where a Conversion Rate adjustment occurs
during a period over which VWAP, conversion value, settlement amount or closing
price is calculated.

27 

Include cross-reference to Supplemental Indenture section relating to merger
events.

 

11



--------------------------------------------------------------------------------

  

any one or more of the Strike Price, Number of Options and Option Entitlement;
provided that, notwithstanding the foregoing, if any Potential Adjustment Event
occurs during the Settlement Averaging Period but no adjustment was made to any
Convertible Note under the Supplemental Indenture because the relevant Holder
(as such term is defined in the Supplemental Indenture) was deemed to be a
record owner of the underlying Shares on the related Conversion Date, then the
Calculation Agent shall in good faith and in a commercially reasonable manner
make an adjustment, consistent with the methodology set forth in the
Supplemental Indenture, to the terms hereof in order to account for such
Potential Adjustment Event;

  

(ii)  in connection with any Potential Adjustment Event as a result of an event
or condition set forth in Section [__(_)]28 of the Supplemental Indenture or
Section [__(_)]29 of the Supplemental Indenture where, in either case, the
period for determining “Y” (as such term is used in Section [__(_)] of the
Supplemental Indenture) or “SP0” (as such term is used in Section [__(_)] of the
Supplemental Indenture), as the case may be, begins before Counterparty has
publicly announced the event or condition giving rise to such Potential
Adjustment Event, then the Calculation Agent shall, in good faith and in a
commercially reasonable manner, have the right to adjust any one or more of the
Strike Price, Number of Options and Option Entitlement as appropriate to reflect
commercially reasonable costs documented in reasonable detail (including, but
not limited to, hedging mismatches and market losses customary for transactions
of this type) and expenses that would be incurred by Dealer assuming Dealer is
maintaining a commercially reasonable hedge position (subject to the
requirements set forth under Hedging Adjustments below) as a result of such
event or condition not having been publicly announced prior to the beginning of
such period; and

  

(iii)  if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned,

 

 

28 

Include cross-reference to section of the Supplemental Indenture providing for
an adjustment to the Conversion Rate in connection with a below-market rights,
options or warrants offering.

29 

Include cross-reference to section of the Supplemental Indenture providing for
an adjustment to the Conversion Rate in connection with distributions of
Distributed Property.

 

12



--------------------------------------------------------------------------------

  

(b) the “Conversion Rate” (as defined in the Supplemental Indenture) is
otherwise not adjusted at the time or in the manner contemplated by the relevant
Dilution Adjustment Provision based on such declaration or (c) the “Conversion
Rate” (as defined in the Supplemental Indenture) is adjusted as a result of such
Potential Adjustment Event and subsequently re-adjusted (each of clauses (a),
(b) and (c), a “Potential Adjustment Event Change”) then, in each case, the
Calculation Agent shall, in good faith and in a commercially reasonable manner,
have the right to adjust any one or more of the Strike Price, Number of Options
and Option Entitlement as appropriate to reflect the commercially reasonable
costs documented in reasonable detail (including, but not limited to, hedging
mismatches and market losses customary for transactions of this type) and
expenses that would be incurred by Dealer assuming dealer is maintaining a
commercially reasonable hedge position (subject to the requirements set forth
under Hedging Adjustments below) as a result of such Potential Adjustment Event
Change.

Dilution Adjustment Provisions:

   Sections [___][(_), (_), (_), (_) and (_)]30 and Section [___]31 of the
Supplemental Indenture.

Extraordinary Events applicable to the Transaction:

Merger Events:

   Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth [in the definition of “Merger Event”] in Section [___]32 of the
Supplemental Indenture.

Tender Offers:

   Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section [___]33 of the Supplemental Indenture.

Consequences of Merger Events/Tender Offers:

   Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make in a commercially reasonable manner a corresponding adjustment in respect
of any adjustment

 

 

30 

Include cross-reference to specific paragraphs of the section of the
Supplemental Indenture containing anti-dilution adjustments to the Conversion
Rate.

31 

Include cross-reference to specific paragraph of the section of the Supplemental
Indenture providing for adjustments where a Conversion Rate adjustment occurs
during a period over which VWAP, conversion value, settlement amount or closing
price is calculated.

32 

Include cross-reference to the section of the Supplemental Indenture describing
consequences of merger events.

33 

Include cross-reference to the section of the Supplemental Indenture describing
consequences of tender offers.

 

13



--------------------------------------------------------------------------------

   under the Supplemental Indenture to any one or more of the nature of the
Shares (in the case of a Merger Event), Strike Price, Number of Options and
Option Entitlement to the extent that an analogous adjustment is required to be
made pursuant to the Supplemental Indenture in respect of such Merger Event or
Tender Offer, subject to the second paragraph under “Method of Adjustment”;
provided, however, that such adjustment shall be made without regard to any
adjustment to the Conversion Rate pursuant to any Excluded Provision; provided
further that if, with respect to a Merger Event or a Tender Offer, (i) the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person that is not a corporation or is not
organized under the laws of the United States, any State thereof or the District
of Columbia or (ii) the Counterparty to the Transaction following such Merger
Event or Tender Offer will not be a corporation organized under the laws of the
United States, any State thereof or the District of Columbia, then, in either
case, subject to Section 9(l), Cancellation and Payment (Calculation Agent
Determination) may apply at Dealer’s commercially reasonable election; provided
further that, for the avoidance of doubt, adjustments shall be made pursuant to
the provisions set forth above regardless of whether any Merger Event or Tender
Offer gives rise to an Early Conversion.

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event, the
definition of “Modified Calculation Agent Adjustment” set forth in Section 12.3
of the Equity Definitions shall be modified in the following manner:
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the phrase “exercise,
settlement, payment or any other terms of the Transaction (including, without
limitation, the spread)” shall be replaced with the phrase “Cap Price (provided
that in no event shall the Cap Price be less than the Strike Price)”, and the
words “whether within a commercially reasonable (as determined by the
Calculation Agent) period of time prior to or after the Announcement Event,”
shall be inserted prior to the word “which” in the seventh line, and (z) for the
avoidance of doubt, the Calculation Agent shall in a commercially reasonable
manner determine whether the relevant Announcement Event has had a material
economic effect on the Transaction (and, if so, shall adjust the Cap Price
accordingly) on one or more occasions on or after the date of the Announcement
Event up to, and including, the Expiration Date, any Early Termination Date
and/or any other date of cancellation, it being understood that any adjustment
in respect of an Announcement Event shall

 

14



--------------------------------------------------------------------------------

   take into account any earlier adjustment relating to the same Announcement
Event and shall not be duplicative with any other adjustment made pursuant to
this Confirmation, the Equity Definitions or the Agreement; provided that in no
event shall the Cap Price be adjusted to be less than the Strike Price. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.

Announcement Event:

   (i) The public announcement by (x) any Valid Third-Party Entity of any
transaction or event that the Calculation Agent determines is reasonably likely
to be completed and that, if completed, would constitute a Merger Event or
Tender Offer (it being understood and agreed that in determining whether such
transaction or event is reasonably likely to be completed, the Calculation Agent
shall take into consideration the effect of the relevant announcement on the
Shares and/or options relating to the Shares and, if such effect is material,
shall deem such transaction or event to be reasonably likely to be completed),
(y) Issuer or any subsidiary thereof of any potential acquisition or disposition
by Issuer and/or its subsidiaries where the aggregate consideration exceeds 35%
of the market capitalization of Issuer as of the date of such announcement (an
“Acquisition Transaction”) or (z) Issuer, any subsidiary of Issuer or any Valid
Third-Party Entity of the intention to enter into a Merger Event or Tender Offer
or an Acquisition Transaction (in the case of a Valid Third-Party Entity, that
the Calculation Agent determines is capable, financially and otherwise, of
consummating the relevant Merger Event, Tender Offer or Acquisition Transaction,
it being understood and agreed that in making such determination, the
Calculation Agent shall take into consideration the effect of the relevant
announcement on the Shares and/or options relating to the Shares and, if such
effect is material, shall deem such entity to be capable of consummating the
relevant Merger Event, Tender Offer or Acquisition Transaction), (ii) the public
announcement by Issuer of an intention to explore strategic alternatives that
may include a Merger Event or Tender Offer or an Acquisition Transaction or
(iii) any subsequent public announcement by any Valid Third-Party Entity, Issuer
or any subsidiary of Issuer of a change to a transaction or intention that is
the subject of an announcement of the type described in clause (i) or (ii) of
this sentence (including, without limitation, a new announcement, whether or not
by the same party, relating to such a transaction or intention or the
announcement of a withdrawal from, or the abandonment or discontinuation of,
such a transaction or intention), as determined by the Calculation Agent in a
commercially reasonable manner. For the avoidance of doubt, the occurrence of an
Announcement Event with respect to any transaction or intention shall not
preclude

 

 

15



--------------------------------------------------------------------------------

   the occurrence of a later Announcement Event with respect to such transaction
or intention. For purposes of this definition of “Announcement Event,” (A)
“Merger Event” shall mean such term as defined under Section 12.1(b) of the
Equity Definitions (but, for the avoidance of doubt, the remainder of the
definition of “Merger Event” in Section 12.1(b) of the Equity Definitions
following the definition of “Reverse Merger” therein shall be disregarded) and
(B) “Tender Offer” shall mean such term as defined under Section 12.1(d) of the
Equity Definitions; provided that Section 12.1(d) of the Equity Definitions is
hereby amended by replacing “10%” with “20%” in the third line thereof.

Valid Third-Party Entity:

   In respect of any transaction, any third party that the Calculation Agent in
good faith and in a commercially reasonable manner determines has a bona fide
intent to enter into or consummate such transaction (it being understood and
agreed that in determining whether such third party has such a bona fide intent,
the Calculation Agent shall take into consideration the effect of the relevant
announcement by such third party on the Shares and/or options relating to the
Shares and, if such effect is material, may deem such third party to have a bona
fide intent).

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

Change in Law:

  

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position”, (iii) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption, effectiveness or promulgation of new
regulations authorized or mandated by existing statute)”, and (iv)

 

16



--------------------------------------------------------------------------------

   adding the words “provided that in the case of clause (Y) hereof and any law,
regulation or interpretation, the consequence of such law, regulation or
interpretation is applied consistently by Dealer to all of its similarly
situated counterparties and/or similar transactions;” after the semi-colon in
the last line thereof.

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that:   

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)  Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

   Not applicable

Hedging Party:

   For all applicable Additional Disruption Events, Dealer.

Determining Party:

   For all applicable Extraordinary Events, Dealer; provided that when making
any determination or calculation as “Determining Party,” Dealer shall be bound
by the same obligations relating to required acts of the Calculation Agent as
set forth in Section 1.40 of the Equity Definitions and this Confirmation as if
Determining Party were the Calculation Agent.    Following any determination or
calculation by Determining Party hereunder, upon a written request by
Counterparty (which may be by email), Determining Party will promptly (but in
any event within five Scheduled Trading Days) provide to Counterparty by email
to the email address provided by Counterparty in such written request a report
(in a commonly used file format for the storage and manipulation of financial
data) displaying in reasonable detail the basis for such determination or
calculation (including any assumptions used in making such determination or
calculation), it being understood that in no event will Determining Party

 

17



--------------------------------------------------------------------------------

   be obligated to share with Counterparty any proprietary or confidential data
or information or any proprietary or confidential models used by it in making
such determination or calculation or any information that is subject to an
obligation not to disclose such information.    All calculations and
determinations made by Determining Party shall be made in good faith and in a
commercially reasonable manner.

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Hedging Adjustment:

   For the avoidance of doubt, whenever the Determining Party or Calculation
Agent is permitted to make an adjustment pursuant to the terms of this
Confirmation or the Equity Definitions to take into account the effect of an
event, the Determining Party or Calculation Agent, as the case may be, shall
make such adjustment by reference to the effect of such event on Dealer assuming
that Dealer maintains a commercially reasonable hedge position.

Additional Acknowledgments:

   Applicable 4. Calculation Agent.    Dealer; provided that, following the
occurrence and during the continuance of an Event of Default of the type
described in Section 5(a)(vii) of the Agreement with respect to which Dealer is
the sole Defaulting Party, Counterparty shall have the right to designate a
nationally recognized independent equity derivatives dealer to replace Dealer as
the Calculation Agent, and the parties shall work in good faith to execute any
appropriate documentation required by such replacement Calculation Agent.   
Following any adjustment, determination or calculation by the Calculation Agent
hereunder, upon a written request by Counterparty (which may be by email), the
Calculation Agent will promptly (but in any event within five Scheduled Trading
Days) provide to Counterparty by email to the email address provided by
Counterparty in such written request a report (in a commonly used file format
for the storage and manipulation of financial data) displaying in reasonable
detail the basis for such adjustment, determination or calculation (including
any assumptions used in making such adjustment, determination or calculation),
it being understood that in no event will the Calculation Agent be obligated to
share with Counterparty any proprietary or confidential data or information or
any proprietary or confidential models used by it in making such adjustment,
determination or calculation or any information that is subject to an obligation
not to disclose such information.

 

18



--------------------------------------------------------------------------------

        All calculations and determinations by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner.

5. Account Details.

 

  (a)

Account for payments to Counterparty:

Bank:               [____________]

ABA#:             [____________]

Acct No.:         [____________]

Beneficiary:     [____________]

Ref:                  [____________]

Account for delivery of Shares to Counterparty:

[____________]

 

  (b)

Account for payments to Dealer:

[____________]

[____________]

[____________]

Account for delivery of Shares from Dealer:

To be provided by Dealer.

6. Offices.

 

  (a)

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

  (b)

The Office of Dealer for the Transaction is: [____________]

7. Notices.

 

  (a)

Address for notices or communications to Counterparty:

[____________]

[____________]

[____________]

 

  (a)

Address for notices or communications to Dealer:

[____________]

[____________]

[____________]

8. Representations and Warranties.

 

  (a)

Representations and Warranties of Counterparty. Each of the representations and
warranties of Counterparty set forth in Section [__] of the Underwriting
Agreement (the “Underwriting Agreement”) dated as of May [___], 2020, among
Counterparty, Goldman Sachs & Co. LLC and

 

19



--------------------------------------------------------------------------------

  BofA Securities, Inc., as representatives of the Underwriters party thereto
(the “Underwriters”), are true and correct and are hereby deemed to be repeated
to Dealer as if set forth herein. Counterparty hereby further represents and
warrants to Dealer on the date hereof and on and as of the Premium Payment Date,
in lieu of the representations set forth in Section 3(a) of the Agreement, that:

 

  (i)

Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (ii)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

 

  (iii)

No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

  (iv)

Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (v)

Counterparty is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (vi)

Counterparty is not, on the date hereof, aware of any material non-public
information with respect to Counterparty or the Shares.

 

  (vii)

To the knowledge of the Counterparty, no state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares (except for filings of any Form 13F, Schedule
13D or Schedule 13G under the Exchange Act); provided that Counterparty makes no
representation or warranty regarding any such requirement that is applicable
generally to the ownership of equity securities by Dealer or any of its
affiliates solely as a result of it or any of such affiliates being a financial
institution or broker-dealer.

 

20



--------------------------------------------------------------------------------

  (viii)

Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.

 

  (ix)

The assets of Counterparty do not constitute “plan assets” under the Employee
Retirement Income Security Act of 1974, as amended, the Department of Labor
Regulations promulgated thereunder or similar law.

 

  (x)

On each of the Trade Date, the Premium Payment Date and immediately after giving
effect to the Transaction on the Premium Payment Date, (A) the present fair
market value (or present fair saleable value) of the total assets of
Counterparty is not less than the total amount required to pay the probable
total liabilities (including contingent liabilities) of Counterparty as they
mature and become absolute, (B) the capital of Counterparty is adequate to
conduct its business in the manner described in the prospectus relating to the
sale of the Convertible Notes and to enter into the Transaction,
(C) Counterparty has the ability to pay its debts and obligations as such debts
mature, (D) Counterparty is not “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and (E) Counterparty would be able to purchase the
Number of Shares with respect to the Transaction in compliance with the laws of
the jurisdiction of Counterparty’s incorporation (including the adequate surplus
and capital requirements of Sections 154 and 160 of the General Corporation Law
of the State of Delaware).

 

  (xi)

Counterparty acknowledges that execution of this Confirmation may constitute a
purchase of its equity securities. It further acknowledges that, pursuant to the
provisions of the Coronavirus Aid, Relief and Economic Security Act (the “CARES
Act”), the Counterparty would be required to agree to certain time-bound
restrictions on its ability to purchase its equity securities if it receives
loans, loan guarantees or direct loans (as that term is defined in the CARES
Act) under section 4003(b) of the CARES Act. Counterparty further acknowledges
that it may be required to agree to certain time-bound restrictions on its
ability to purchase its equity securities if it receives loans, loan guarantees
or direct loans (as that term is defined in the CARES Act) under programs or
facilities established by the Board of Governors of the Federal Reserve System
for the purpose of providing liquidity to the financial system (together with
loans, loan guarantees or direct loans under section 4003(b) of the CARES Act,
“Governmental Financial Assistance”). Accordingly, Counterparty represents and
warrants that it and its subsidiaries have not applied for, and prior to the
termination of this Confirmation has no intention to apply for Governmental
Financial Assistance under any governmental program or facility that (a) is
established under the CARES Act or the Federal Reserve Act, as amended, and
(b)(i) requires, as a condition of such Governmental Financial Assistance, that
the Counterparty agree, attest, certify or warrant that it has not, or otherwise
be bound by law that it has not, as of the date specified in such condition,
repurchased, or will not repurchase, any equity security of Counterparty, or
(ii) where the terms of the Transaction would cause Counterparty under any
circumstances to fail to satisfy any condition for application for or receipt or
retention of the Financial Assistance (collectively “Restricted Financial
Assistance”); provided, that Counterparty may apply for Restricted Financial
Assistance if Counterparty delivers to Dealer either (a) a written opinion of
counsel to the effect that the terms of the Transaction would not cause
Counterparty to fail to satisfy any condition for application for or receipt or
retention of such Financial Assistance based on the terms of the program or
facility as of the date of such opinion or (b) evidence of a waiver from a
governmental authority with jurisdiction for such program or facility with
respect to the Transaction (either by specific reference to the Transaction or
by general reference to transactions with the attributes of the Transaction in
all relevant respects).

 

21



--------------------------------------------------------------------------------

  (b)

Representations and Warranties of Dealer. Dealer hereby represents and warrants
to Counterparty on the date hereof and on and as of the Premium Payment Date, in
lieu of the representations set forth in Section 3(a) of the Agreement, that:

 

  (i)

Dealer has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of the Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
Dealer’s part; and this Confirmation has been duly and validly executed and
delivered by Dealer and constitutes its valid and binding obligation,
enforceable against Dealer in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

 

  (ii)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Dealer hereunder will conflict with or result in a
breach of (1) the certificate of incorporation or by-laws (or any equivalent
documents) of Dealer, or (2) any applicable law or regulation, or any order,
writ, injunction or decree of any court or governmental authority or agency, or
(3) any agreement or instrument to which Dealer or any of its subsidiaries is a
party or by which Dealer or any of its subsidiaries is bound or to which Dealer
or any of its subsidiaries is subject, or (4) constitute a default under, or
result in the creation of any lien under, any such agreement or instrument.

 

  (iii)

No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Dealer of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act or state securities laws.

 

  (iv)

Dealer is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (v)

On each of the Trade Date and the Premium Payment Date, Dealer is not
“insolvent” (as such term is defined under Section 101(32) of the Bankruptcy
Code.

9. Other Provisions.

 

  (a)

Opinions. Counterparty shall deliver to Dealer an opinion of counsel, dated as
of the Premium Payment Date, with respect to the due incorporation, existence
and good standing of the Counterparty in Delaware, the due authorization,
execution and delivery of this Confirmation, and, in respect of the execution,
delivery and performance of this Confirmation, the absence of any conflict with
or breach of any material agreement required to be filed as an exhibit to the
Counterparty’s Annual Report on Form 10-K. Delivery of such opinion to Dealer
shall be a condition precedent for the purpose of Section 2(a)(iii) of the
Agreement with respect to each obligation of Dealer under Section 2(a)(i) of the
Agreement.

 

22



--------------------------------------------------------------------------------

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than [__]34
million (in the case of the first such notice) or (ii) thereafter more than
[__]35 million less than the number of Shares included in the immediately
preceding Repurchase Notice. Counterparty agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all commercially reasonable losses (including
losses relating to Dealer’s commercially reasonable hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees of one outside counsel in each
relevant jurisdiction), joint or several, which an Indemnified Person may become
subject to, as a result of Counterparty’s failure to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this paragraph, and
to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any commercially reasonable out-of-pocket legal or other expenses
incurred (and supported by invoices or other documentation setting forth in
reasonable detail such expenses) in connection with investigating, preparing
for, providing testimony or other evidence in connection with or defending any
of the foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the commercially
reasonable fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable to the extent that the Indemnified Person fails
to notify Counterparty within a commercially reasonable period of time after any
action is commenced against it in respect of which indemnity may be sought
hereunder. In addition, Counterparty shall not be liable for any settlement of
any proceeding contemplated by this paragraph that is effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, Counterparty agrees to indemnify any Indemnified
Person from and against any commercially reasonable loss or liability by reason
of such settlement or judgment. Counterparty shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding contemplated by this paragraph that is in respect of
which any Indemnified Person is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. Counterparty shall not be liable for
any losses, claims, damages or liabilities (or expenses relating thereto) of any
Indemnified Person that result from the bad faith, gross negligence, willful
misconduct or fraud of such Indemnified Person. If the indemnification provided
for in this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

34 

Insert the number of Shares outstanding that would cause Dealer’s current
position in the Shares underlying the Transaction (including the number of
Shares underlying any additional transaction if the greenshoe is exercised in
full, and any Shares under pre-existing call option transactions with
Counterparty) to increase by 0.5%. To be based on Dealer with highest Applicable
Percentage.

35 

Insert the number of Shares that, if repurchased, would cause Dealer’s current
position in the Shares underlying the Transaction (including the number of
Shares underlying any additional transaction if the greenshoe is exercised in
full, and any Shares under pre-existing call option transactions with
Counterparty) to increase by a further 0.5% from the threshold for the first
Repurchase Notice. To be based on Dealer with highest Applicable Percentage.

 

23



--------------------------------------------------------------------------------

  (c)

Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Counterparty, other than
(i) a distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M, (ii) the distribution of the
Convertible Notes and (iii) the concurrent distribution of common stock as of
the Trade Date. Counterparty shall not, until the second Scheduled Trading Day
immediately following the Effective Date, engage in any such distribution.

 

  (d)

No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to manipulate the price of the Shares
(or any security convertible into or exchangeable for the Shares) or otherwise
in violation of the Exchange Act.

 

  (e)

Transfer or Assignment.

 

  (i)

Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A)

With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;

 

  (B)

Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Internal Revenue Code of 1986, as
amended) (the “Revenue Code”);

 

  (C)

Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are reasonably requested and reasonably
satisfactory to Dealer;

 

  (D)

Dealer will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

 

  (E)

An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

  (F)

Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

24



--------------------------------------------------------------------------------

  (G)

Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

  (ii)

Dealer may transfer or assign (a “Transfer”) all or any part of its rights or
obligations under the Transaction (A) without Counterparty’s consent, to any
affiliate of Dealer (1) that has a long-term issuer rating that is equal to or
better than Dealer’s credit rating at the time of such transfer or assignment,
or (2) whose obligations hereunder will be guaranteed, pursuant to the terms of
a customary guarantee in a form used by Dealer or its ultimate parent generally
for similar transactions, by Dealer or its ultimate parent (provided that in
connection with any Transfer pursuant to clause (A)(2) hereof, the guarantee of
any guarantor of the relevant transferee’s obligations under the Transaction
shall constitute a Credit Support Document under the Agreement) or (B) with
Counterparty’s consent (such consent not to be unreasonably withheld or
delayed), to any third party financial institution that is a recognized dealer
in the market for U.S. corporate equity derivatives and that has a long-term
issuer rating equal to or better than the lesser of (1) the credit rating of
Dealer at the time of the transfer and (2) A- by Standard and Poor’s Rating
Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor Service, Inc.
(“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least an
equivalent rating or better by a substitute rating agency mutually agreed by
Counterparty and Dealer; provided that, in the case of any Transfer (I) such a
Transfer shall not occur unless an Event of Default, Potential Event of Default
or Termination Event will not occur as a result of such Transfer; (II) at the
time of such Transfer either (i) each of Dealer and the transferee in any such
Transfer is a “dealer in securities” within the meaning of Section 475(c)(1) of
the Revenue Code or (ii) the Transfer does not result in a deemed exchange by
Counterparty within the meaning of Section 1001 of the Revenue Code; and
(III) after any such Transfer (a) Counterparty will not, as a result of any
withholding or deduction made by the transferee or assignee as a result of any
Tax, receive from the transferee or assignee on any payment date or delivery
date (after accounting for amounts paid by the transferee or assignee under
Section 2(d)(i)(4) of the Agreement as well as such withholding or deduction) an
amount or a number of Shares, as applicable, lower than the amount or the number
of Shares, as applicable, that Dealer would have been required to pay or deliver
to Counterparty in the absence of such Transfer (except to the extent such lower
amount or number results from a change in law after the date of such Transfer),
and (b) Dealer shall cause the transferee or assignee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Counterparty to permit Counterparty to make any necessary
determinations pursuant to clause (III)(a) of this proviso; provided further
that Dealer shall promptly provide written notice to Counterparty following such
Transfer. If at any time at which (A) the Section 16 Percentage exceeds 7.5%,
(B) the Option Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds
the Applicable Share Limit (if any applies) (any such condition described in
clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is unable after
using its commercially reasonable efforts to effect a transfer or assignment of
Options to a third party on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer such that no Excess
Ownership Position exists, then Dealer may designate any Exchange Business Day
as an Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that following such partial termination no Excess
Ownership Position exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Options equal to the number of Options
underlying the Terminated Portion, (2) Counterparty were the sole Affected Party
with respect to such partial termination and (3) the Terminated Portion were the
sole Affected Transaction (and, for the avoidance of

 

25



--------------------------------------------------------------------------------

  doubt, the provisions of Section 9(l) shall apply to any amount that is
payable by Dealer to Counterparty pursuant to this sentence as if Counterparty
was not the Affected Party). The “Section 16 Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates or any other person subject to
aggregation with Dealer for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act, or any “group” (within the meaning of Section 13
of the Exchange Act) of which Dealer is or may be deemed to be a part
beneficially owns (within the meaning of Section 13 of the Exchange Act),
without duplication, on such day (or, to the extent that for any reason the
equivalent calculation under Section 16 of the Exchange Act and the rules and
regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of Shares outstanding on such day.
The “Option Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Options and the Option Entitlement and (2) the aggregate number of
Shares underlying any other call option transaction sold by Dealer to
Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.

 

  (iii)

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

 

  (f)

Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
commercially reasonable hedging activities hereunder, Dealer reasonably
determines that it would not be practicable or advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares to be delivered by Dealer on
any Settlement Date for the Transaction, Dealer may, by written notice to
Counterparty (which, for the avoidance of doubt, may be by email) on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) as follows; provided
that in no event shall any Staggered Settlement Date be later than the
Expiration Date:

 

  (i)

in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;

 

26



--------------------------------------------------------------------------------

  (ii)

the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii)

if the Net Share Settlement terms or the Combination Settlement terms set forth
above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 

  (g)

Reserved.

 

  (h)

Reserved.

 

  (i)

Additional Termination Events.

 

  (i)

Notwithstanding anything to the contrary in this Confirmation, upon any Early
Conversion in respect of which a Notice of Conversion that is effective as to
Counterparty has been delivered by the relevant converting Holder:

 

  (A)

Counterparty shall, within seven Scheduled Trading Days of the Conversion Date
for such Early Conversion, provide written notice (an “Early Conversion Notice”)
to Dealer specifying the number of Convertible Notes surrendered for conversion
on such Conversion Date (such Convertible Notes, the “Affected Convertible
Notes”), and the giving of such Early Conversion Notice shall constitute an
Additional Termination Event as provided in this clause (i)[, and any Early
Conversion Notice delivered to Dealer pursuant to the Base Call Option
Confirmation shall be deemed to be an Early Conversion Notice pursuant to this
Confirmation and the terms of such Early Conversion Notice shall apply, mutatis
mutandis, to this Confirmation]36; provided that any such Early Conversion
Notice shall contain a written representation by Counterparty to Dealer that
(i) Counterparty is not, on the date of the Early Conversion Notice, in
possession of any material non-public information with respect to Counterparty
or the Shares or (ii) such decision to terminate has been made pursuant to a
plan in compliance with the requirements of Rule 10b5-1 entered into by
Counterparty at a time when Counterparty was not in possession of any material
non-public information with respect to Counterparty or the Shares; provided
further that the provisions of this Section 9(i)(i) shall not apply to any
Affected Convertible Note (i) with respect to which Counterparty has elected the
“Exchange in Lieu of Conversion” option pursuant to Section [__] of the
Supplemental Indenture and (ii) that has been accepted by the designated
financial institution pursuant to Section [__] of the Supplemental Indenture,
except to the extent that Counterparty notifies Dealer, within five Scheduled
Trading Days of the then applicable conversion settlement date determined
pursuant to Section [__] of the Supplemental Indenture, that (x) such financial
institution has failed to pay or deliver, as the case may be, the consideration
due upon conversion of such Affected Convertible Note, or (y) such Affected
Convertible Note is subsequently resubmitted to Counterparty for conversion in
accordance with the terms of the Supplemental Indenture;

 

36 

Include in Additional Call Option Confirmation only.

 

27



--------------------------------------------------------------------------------

  (B)

upon receipt of any such Early Conversion Notice, Dealer shall designate an
Exchange Business Day as an Early Termination Date (which Exchange Business Day
shall be no earlier than the later of (x) one Scheduled Trading Day following
the Conversion Date for such Early Conversion and (y) the date on which
Counterparty provides the written notice described in Section 9(i)(i)(A) above)
with respect to the portion of the Transaction corresponding to a number of
Options (the “Affected Number of Options”) equal to the lesser of (x) the number
of Affected Convertible Notes [minus the “Affected Number of Options” (as
defined in the Base Call Option Confirmation), if any, that relate to such
Affected Convertible Notes]37 and (y) the Number of Options as of the Conversion
Date for such Early Conversion;

 

  (C)

any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options,
(y) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount payable with respect to such
termination shall not be greater than (1) the Applicable Percentage, multiplied
by (2) the Affected Number of Options, multiplied by (3) (x) the sum of (i) the
amount of cash paid (if any) to the Holder (as such term is defined in the
Supplemental Indenture) of an Affected Convertible Note upon conversion of such
Affected Convertible Note and (ii) the number of Shares delivered (if any) to
the Holder (as such term is defined in the Supplemental Indenture) of an
Affected Convertible Note upon conversion of such Affected Convertible Note
(including for such purposes taking into account any applicable adjustments to
the Conversion Rate pursuant to Section [__]38 of the Supplemental Indenture),
multiplied by the Applicable Limit Price, minus (y) USD 1,000;

 

  (D)

Counterparty shall notify Dealer (which notice may, for the avoidance of doubt,
be by email) of the amount of cash, if any, paid to the Holder and the number of
Shares, if any, delivered to the Holder, in each case as described in clause
(3) of the foregoing Section 9(i)(i)(C), prior to relevant Early Termination
Date;

 

  (E)

for the avoidance of doubt, in determining the amount payable in respect of such
Affected Transaction pursuant to Section 6 of the Agreement, the Calculation
Agent shall assume that (x) the relevant Early Conversion and any conversions,
adjustments, agreements, payments, deliveries or acquisitions by or on behalf of
Counterparty leading thereto had not occurred, (y) no adjustments to the
Conversion Rate have occurred pursuant to any Excluded Provision and (z) the
corresponding Convertible Notes remain outstanding; and

 

  (F)

the Transaction shall remain in full force and effect, except that, as of the
Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options.

 

  (ii)

Notwithstanding anything to the contrary in this Confirmation if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section [__]39 of the Supplemental Indenture and such
event of default results in the Convertible Notes being accelerated and declared
due and payable, then such event of default shall constitute an Additional
Termination Event applicable to the Transaction

 

 

37 

Include in Additional Call Option Confirmation only.

38 

Include cross-reference to the Supplemental Indenture section with make-whole
adjustments to the Conversion Rate.

39 

Include cross-reference to the Supplemental Indenture section related to Event
of Default.

 

28



--------------------------------------------------------------------------------

  and, with respect to such Additional Termination Event, (A) Counterparty shall
be deemed to be the sole Affected Party, (B) the Transaction shall be the sole
Affected Transaction and (C) Dealer shall be the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement (which Early
Termination Date shall be on or as promptly as reasonably practicable after
Dealer becomes aware of the occurrence of such acceleration).

 

  (iii)

Within seven Scheduled Trading Days following any Repayment Event (as defined
below), Counterparty may, at its option, notify Dealer of such Repayment Event
and the aggregate principal amount of Convertible Notes subject to such
Repayment Event (any such notice, a “Repayment Notice”); provided that
Counterparty shall timely provide a Repayment Notice in connection with any
redemption of the Convertible Notes pursuant to the Supplemental Indenture. Any
Repayment Notice shall contain a written representation by Counterparty to
Dealer that (i) Counterparty is not, on the date of such such Repayment Notice,
in possession of any material non-public information with respect to
Counterparty or the Shares or (ii) such election to deliver a Repayment Notice
has been made pursuant to a plan in compliance with the requirements of Rule
10b5-1 entered into by Counterparty at a time when Counterparty was not in
possession of any material non-public information with respect to Counterparty
or the Shares. [Any Repayment Notice delivered to Dealer pursuant to the Base
Call Option Confirmation shall be deemed to be a Repayment Notice pursuant to
this Confirmation and the terms of such Repayment Notice shall apply, mutatis
mutandis, to this Confirmation]40. The receipt by Dealer from Counterparty of
any Repayment Notice shall constitute an Additional Termination Event as
provided in this Section 9(i)(iii). Upon receipt of any such Repayment Notice,
Dealer shall designate an Exchange Business Day following receipt of such
Repayment Notice (which Exchange Business Day shall be on or as promptly as
reasonably practicable after the later of (x) the related repurchase settlement
date for the relevant Repayment Event and (y) the date on which Counterparty
provides the Repayment Notice described in this Section 9(i)(iii)) as an Early
Termination Date with respect to the portion of the Transaction corresponding to
a number of Options (the “Repayment Options”) equal to the lesser of (A) [(x)]
the aggregate principal amount of such Convertible Notes specified in such
Repayment Notice, divided by USD 1,000, minus (y) the number of “Repayment
Options” (as defined in the Base Call Option Confirmation), if any, that relate
to such Convertible Notes]41, and (B) the Number of Options as of the date
Dealer designates such Early Termination Date and, as of such date, the Number
of Options shall be reduced by the number of Repayment Options. Any payment
hereunder with respect to such termination (the “Repayment Unwind Payment”)
shall be calculated pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Options equal to the number of
Repayment Options, (2) Counterparty were the sole Affected Party with respect to
such Additional Termination Event, (3) no adjustments to the Conversion Rate
have occurred pursuant to an Excluded Provision, (4) the corresponding
Convertible Notes remain outstanding, (5) the relevant Repayment Event and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred and (6) the
terminated portion of the Transaction were the sole Affected Transaction.
“Repayment Event” means that (i) any Convertible Notes are repurchased or
redeemed (whether in connection with or as a result of a fundamental change,
howsoever defined, or in connection with a redemption of the Convertible Notes
pursuant to the Supplemental Indenture or for any other reason) by Counterparty
or any of its subsidiaries, (ii) any Convertible Notes are delivered to
Counterparty in exchange for delivery of any property or assets of Counterparty
or any of its subsidiaries (howsoever

 

 

 

40 

Include for Additional Call Option Confirmation.

41 

Include for Additional Call Option Confirmation.

 

29



--------------------------------------------------------------------------------

  described), (iii) any principal of any of the Convertible Notes is repaid
prior to the final maturity date of the Convertible Notes (other than as a
result of an acceleration of the Convertible Notes that results in an Additional
Termination Event pursuant to Section 9(i)(ii)) or (iv) any Convertible Notes
are exchanged by or for the benefit of the “Holders” (as defined in the
Supplemental Indenture) thereof for any other securities of Counterparty or any
of its subsidiaries (or any other property, or any combination thereof) pursuant
to any exchange offer or similar transaction Notwithstanding anything to the
contrary in the Equity Definitions, if, as a result of an Extraordinary Event,
the Transaction would be cancelled or terminated (whether in whole or in part)
pursuant to Article 12 of the Equity Definitions, an Additional Termination
Event (with the Transaction (or portion thereof) being the Affected Transaction,
Counterparty being the sole Affected Party and Dealer being the party entitled
to designate an Early Termination Date pursuant to Section 6(h) of the
Agreement) shall be deemed to occur, and, in lieu of Sections 12.7, 12.8 and
12.9 of the Equity Definitions, Section 6 of the Agreement shall apply to such
Affected Transactions.

 

  (j)

Amendments to Equity Definitions.

 

  (i)

Solely in respect of adjustments to the Cap Price pursuant to Section 9(x),
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “that may have a diluting or concentrative effect on the theoretical value
of the relevant Shares” and replacing them with the words “that is the result of
a corporate event involving the Issuer or its securities that has a material
economic effect on the Shares or options on the Shares; provided that such event
is not based on (a) an observable market, other than the market for the Issuer’s
own stock or (b) an observable index, other than an index calculated and
measured solely by reference to Issuer’s own operations.”

 

  (ii)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) inserting
“(1)” immediately following the word “means” in the first line thereof and
(2) inserting immediately prior to the semi-colon at the end of subsection
(B) thereof the following words: “or (2) the occurrence of any of the events
specified in Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with
respect to that Issuer”.

 

  (iii)

Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.

 

  (iv)

Section 12.9(b)(vi) of the Equity Definitions is hereby amended by (1) adding
the word “or” immediately before subsection “(B)”, (2) deleting the comma at the
end of subsection (A), (3) deleting subsection (C) in its entirety, (4) deleting
the word “or” immediately preceding subsection (C) and (5) replacing the words
“either party” in the last sentence of such Section with “Dealer”.

 

  (k)

No Setoff. Neither party shall have the right to set off any obligation that it
may have to the other party under the Transaction against any obligation such
other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise.

 

  (l)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to all holders of Shares consists solely of cash, (ii) an Announcement
Event, Merger Event or Tender Offer that is within Counterparty’s control, or
(iii) an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party other than an

 

30



--------------------------------------------------------------------------------

  Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii)
or (viii) of the Agreement or a Termination Event of the type described in
Section 5(b) of the Agreement, in each case that resulted from an event or
events outside Counterparty’s control), and if Dealer would owe any amount to
Counterparty pursuant to Section 6(d)(ii) of the Agreement or any Cancellation
Amount pursuant to Article 12 of the Equity Definitions (any such amount, a
“Payment Obligation”), then Dealer shall satisfy the Payment Obligation by the
Share Termination Alternative (as defined below), unless (a) Counterparty gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the date
of the Announcement Event, Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable, of its election that the Share
Termination Alternative shall not apply, (b) Counterparty remakes the
representation set forth in Section 8(a)(vi) as of the date of such election and
(c) Dealer agrees, in its commercially reasonable discretion, to such election,
in which case the provisions of Section 12.7 or Section 12.9 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply.

 

Share Termination Alternative:

   If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable, in satisfaction of such Payment Obligation in the
manner reasonably requested by Counterparty free of payment.

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

   The value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation.

Share Termination Delivery Unit:

   One Share or, if the Shares have changed into cash or any other property or
the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by a holder of one Share (without consideration of
any requirement to pay cash or other consideration in lieu of fractional amounts
of any securities) in such Nationalization, Insolvency or Merger Event, as
determined by the Calculation Agent.

Failure to Deliver:

   Applicable

 

31



--------------------------------------------------------------------------------

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9 and 9.11 (as modified above) of the Equity Definitions and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that Share Termination Alternative is applicable to the Transaction.

 

  (m)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

  (n)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, based on advice of counsel, the Shares (the “Hedge Shares”)
acquired by Dealer for the purpose of effecting a commercially reasonable hedge
of its obligations pursuant to the Transaction cannot be sold in the U.S. public
market by Dealer without registration under the Securities Act, Counterparty
shall, at its election, either (i) in order to allow Dealer to sell the Hedge
Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and enter into a customary agreement, in form and substance
commercially reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered secondary offering for companies of a
similar size in a similar industry; provided, however, that if Dealer, in its
commercially reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this paragraph shall apply at the election of
Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities for companies of a similar size in a similar
industry, in form and substance commercially reasonably satisfactory to Dealer
(in which case, the Calculation Agent shall make any commercially reasonable
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement for companies of a similar size in a similar industry), or
(iii) purchase the Hedge Shares from Dealer at the then-current market price on
such Exchange Business Days, and in the amounts and at such time(s), requested
by Dealer.

 

  (o)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

32



--------------------------------------------------------------------------------

  (p)

Right to Extend. Dealer may postpone or add, in a commercially reasonable
manner, in whole or in part, any Valid Day or Valid Days during the Settlement
Averaging Period or any other date of valuation, payment or delivery by Dealer,
with respect to some or all of the Options hereunder, if Dealer reasonably
determines, in the case of clause (i), in its commercially reasonable judgment
or, in the case of clause (ii), based on advice of counsel, that such action is
reasonably necessary or appropriate (i) to preserve Dealer’s commercially
reasonable hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market or stock loan market (but only if there
is a material decrease in liquidity relative to Dealer’s expectations on the
Trade Date) or (ii) to enable Dealer to effect purchases of Shares in connection
with its commercially reasonable hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Dealer were Counterparty or an affiliated
purchaser of Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements of organizations with jurisdiction over Dealer or
its affiliates, or with related policies and procedures would generally be
applicable to counterparties similar to Counterparty and/or transactions similar
to the Transaction; provided that no such Valid Day or other date of valuation,
payment or delivery may be postponed or added more than 40 Valid Days after the
original Valid Day or other date of valuation, payment or delivery, as the case
may be.

 

  (q)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

  (r)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (s)

Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i)

promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of the types and
amounts of consideration actually received by holders of Shares upon
consummation of such Merger Event (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

 

  (ii)

(A) Counterparty shall give Dealer commercially reasonable advance (but in no
event less than one Exchange Business Day) written notice of the section or
sections of the Supplemental Indenture and, if applicable, the formula therein,
pursuant to which any adjustment will be made to the Convertible Notes in
connection with any Potential Adjustment Event, Merger Event or Tender Offer and
(B) promptly following any such adjustment, Counterparty shall give Dealer
written notice of the details of such adjustment.

 

33



--------------------------------------------------------------------------------

  (t)

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (u)

Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 

  (v)

Early Unwind. In the event the sale of the [“Firm Securities”]42[“Additional
Securities”]43 (as defined in the Underwriting Agreement) is not consummated
with the Underwriters for any reason, or Counterparty fails to deliver to Dealer
opinions of counsel as required pursuant to Section 9(a), in each case by 5:00
p.m. (New York City time) on the Premium Payment Date, or such later date as
agreed upon by the parties (the Premium Payment Date or such later date the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Each of Dealer and
Counterparty represents and acknowledges to the other that, upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

 

  (w)

Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

  (x)

Other Adjustments Pursuant to the Equity Definitions. Notwithstanding anything
to the contrary in this Confirmation, solely for the purpose of adjusting the
Cap Price, the terms “Potential Adjustment Event,” “Merger Event,” and “Tender
Offer” shall each have the meanings assigned to such term in the Equity
Definitions (subject to Section 9(j)(i)), and upon the occurrence of a Merger
Date, the occurrence of a Tender Offer Date, or declaration by Counterparty of
the terms of any Potential Adjustment Event, respectively, as such terms are
defined in the Equity

 

42 

Insert for Base Call Option Confirmation.

43 

Insert for Additional Call Option Confirmation.

 

34



--------------------------------------------------------------------------------

  Definitions (subject to Section 9(j)(i)), the Calculation Agent shall
determine in a commercially reasonable manner whether such occurrence or
declaration, as applicable, has had a material economic effect on the
Transactions and, if so shall adjust the Cap Price to preserve the fair value of
the Options; provided that in no event shall the Cap Price be less than the
Strike Price; provided further that any adjustment to the Cap Price made
pursuant to this Section 9(x) shall be made without duplication of any other
adjustment hereunder (including, for the avoidance of doubt, adjustment made
pursuant to the provisions opposite the captions “Method of Adjustment,”
“Consequences of Merger Events / Tender Offers” and “Consequences of
Announcement Events” in Section 3 above).

 

  (y)

Conduct Rules. Each party acknowledges and agrees to be bound by the Conduct
Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

 

  (z)

Risk Disclosure Statement. Counterparty represents and warrants that it has
received, read and understands the OTC Options Risk Disclosure Statement
provided by Dealer and a copy of the most recent disclosure pamphlet prepared by
The Options Clearing Corporation entitled “Characteristics and Risks of
Standardized Options”.

 

  (aa)

Tax Matters.

(i) Payee Representations:

For the purpose of Section 3(f) of the Agreement, Counterparty makes the
following representation to Dealer:

Counterparty is a corporation and a U.S. person (as that term is defined in
Section 7701(a)(30) of the Revenue Code and used in Section 1.1441-4(a)(3)(ii)
of the United States Treasury Regulations) for U.S. federal income tax purposes.

For the purpose of Section 3(f) of the Agreement, Dealer makes the following
representations to Counterparty:

[____________]

 

  (ii)

Tax Documentation. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, Counterparty agrees to deliver to Dealer one duly executed and
completed U.S. Internal Revenue Service Form W-9 (or successor thereto) and
Dealer agrees to deliver to Counterparty, as applicable, a U.S. Internal Revenue
Service Form W-8 or Form W-9 (or successor thereto). Such forms or documents
shall be delivered (i) on or before the date of execution of this Confirmation,
(ii) upon Counterparty or Dealer, as applicable, learning that any such tax form
previously provided by it has become obsolete or incorrect and (iii) upon
reasonable request of the other party.

 

  (iii)

Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Indemnifiable Tax”, as defined in
Section 14 of the Agreement, shall not include any U.S. federal withholding tax
imposed or collected pursuant to Sections 1471 through 1474 of the Revenue Code,
any current or future regulations or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b) of the Revenue Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

35



--------------------------------------------------------------------------------

  (bb)

HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the Agreement, shall
not include any tax imposed on payments treated as dividends from sources within
the United States under Section 871(m) of the Revenue Code or any regulations
issued thereunder. For the avoidance of doubt, any such tax imposed under
Section 871(m) of the Revenue Code is a Tax the deduction or withholding of
which is required by applicable law for the purposes of Section 2(d) of the
Agreement.

 

  (cc)

[Dealer Boilerplate]

 

36



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

 

Very truly yours,         [Dealer]

        By:  

 

        Authorized Signatory         Name:

Accepted and confirmed

as of the Trade Date:

 

RealPage, Inc.

By:  

 

Authorized Signatory Name: